UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4555



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY WILLIAM PERDUE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cr-00047-gec-1)


Submitted:   March 21, 2007                   Decided:   May 21, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy V. Cargill, Roanoke, Virginia, for Appellant.      John L.
Brownlee, United States Attorney, Edward A. Lustig, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a written plea agreement, Rodney William

Perdue entered a plea of guilty to possession with intent to

distribute five grams or more of cocaine base, in violation of 21

U.S.C.   §    841(a)(1)    and   (b)(1)(B)(2000)   (Count   One),   and

distribution of five grams or more of cocaine base, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(B)(2000) (Count Three).            The

district court sentenced Perdue to two concurrent sentences of 70

months of imprisonment.      Perdue reserved the right to appeal the

district court’s denial of his motion to suppress evidence relating

to Count One, in which he argued the evidence seized from his

person was obtained without probable cause and as a result of an

unlawful search.    Finding no error, we affirm.

             This court reviews the factual findings underlying the

denial of a motion to suppress for clear error and its legal

conclusions de novo.      United States v. Johnson, 400 F.3d 187, 193

(4th Cir.), cert. denied, 126 S. Ct. 134 (2005).      The evidence is

construed in the light most favorable to the prevailing party

below.   United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

             In determining whether probable cause existed for an

arrest, the court must look at the totality of the circumstances

surrounding the arrest.      Illinois v. Gates, 462 U.S. 213, 230-32

(1983); Taylor v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).


                                  - 2 -
Probable cause for a warrantless arrest is defined as “facts and

circumstances within the officer’s knowledge that are sufficient to

warrant   a    prudent    person,      or    one    of     reasonable    caution,    in

believing,     in   the   circumstances           shown,    that   the   suspect    has

committed, is committing, or is about to commit an offense.”

United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998) (citations

omitted).       Determining whether the information surrounding an

arrest    is    sufficient       to    establish         probable     cause    is    an

individualized and fact-specific inquiry.                       Wong Sun v. United

States, 371 U.S. 471, 479 (1963).                    Additionally, officers are

permitted to draw on their experience and specialized training to

make inferences from and deductions about cumulative evidence.

United States v. Arvizu, 534 U.S. 266, 273 (2002).

              The district court based its finding of probable cause on

the following facts available to the officers:                     (1) the driver of

the car in which Perdue was riding was responding to a call from a

police    source    attempting        to    make    a    drug   delivery;     (2)   the

confidential source identified the driver of the car; (3) Perdue

refused to cooperate with police when their weapons were drawn; (4)

when asked to place his hands in the air, Perdue instead placed his

hands in the back of his pants as if to shove something down; (5)

an   initial    weapons    pat    down       of    Perdue    revealed    no   weapon.

Moreover, Detective Daniel explained that in his experience in drug

interdiction, drug dealers did not travel with individuals who were


                                           - 3 -
not involved in drug activity, drug dealers were often accompanied

by others who physically transported the drugs to be sold, those

involved with drug dealing frequently carried weapons, and when

threatened with interception by the police, those in possession of

drugs often concealed the drugs in their buttocks.          Therefore, he

drew an inference based on these observations and the cumulative

evidence that Perdue was carrying contraband.

           We conclude that the totality of the circumstances, when

construed in the light most favorable to the Government, provided

the officers with probable cause to believe Perdue was engaged in

criminal activity, thus justifying his continued detention and

search.   Accordingly, we affirm Perdue’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -